Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                    Entered 09/06/19 16:54:37              Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

              GLOBAL NOTES RELATING TO MONTHLY OPERATING REPORTS

        On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions
 commencing cases for relief under chapter 11 of the Bankruptcy Code.2 The cases are jointly
 administered under Case No. 18-33967 (BJH).

         The Debtors have prepared this presentation, as required by the Office of the United
          States Trustee, based on the information available to the Debtors at this time, but note
          that such information may be incomplete and may be materially deficient in certain
          respects. The Monthly Operating Report (“MOR”) is not meant to be relied upon as a
          complete description of the Debtors, their businesses or condition (financial or
          otherwise), or their results of operations, prospects, assets, or liabilities. The Debtors
          reserve all rights to revise this MOR. This MOR is not prepared in accordance with U.S.
          generally accepted accounting principles (“GAAP”). Certain exceptions as listed below
          are not exhaustive of all non-GAAP compliance:
         The Debtors use a ZBA cash management system, with cash being swept in and out of
          individual Debtors by the corporate Debtor. See Motion of Debtors for Interim and Final
          Orders (I) Authorizing Continued Use of Existing Cash Management System, Including
          Maintenance of Existing Bank Accounts, Checks, and Business Forms, and (II)
          Authorizing Continuation of Existing Deposit Practices [Docket No. 9] and (I)
          Authorizing Continued Use of Existing Cash Management System, Including
          Maintenance of Existing Bank Accounts, Checks, and Business Forms, and (II)
          Authorizing Continuation of Existing Deposit Practices [Docket No. 606] for a full
          description of the Debtors’ cash management system.
         Certain items presented in this MOR are under research and may be accounted for
          differently in future monthly reports.
         The individual MORs do not include explanatory footnotes.



 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.
 2
   Certain additional Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.


 66951318.8
Case 18-33967-bjh11 Doc 1866 Filed 09/06/19           Entered 09/06/19 16:54:37      Page 2 of 16



              o The presented numbers represent financial amounts accounting for the Debtor’s
                  locations. Based on how the Company maintains the books and records, the
                  presented financials include amounts associated with Senior Care Centers for
                  owned Debtor locations.
              o Reported Accounts Payable represents all Accounts Payable of the Debtor due to
                  centralized cash management system. At time of recording of invoice, appropriate
                  intercompany balances and expenses are booked. Accounts receivable balances
                  are being reviewed and will continue to be examined and updated.
         For MOR 2 - Income Statement. The presented income statement covers the period
          between 07/01/2019 through 07/31/2019. Commercially reasonable efforts have been
          made to split revenues and expenses between facility and services revenue, and are
          subject to updating as information improves.
         For MOR 3 - Cash Receipts and Disbursements. The presented cash flows cover the
          period from 07/01/2019 through 07/31/2019. The beginning (as of 07/01/2019) and
          ending (as of 07/31/2019) book balances include the Debtor’s CIBC disbursement and
          depository accounts subject to changes and/or agreement (with the exception of a small
          number of facilities).
         Cash is subject to daily “sweeping” by CIBC to the SCC accounts. Corporate cash is later
          used to pay bills/invoices owed.
         Cash funds are made available through intercompany activity.
         Each Debtor is examining leases to determine appropriate usage, as well as determining
          whether leases should be rejected.
         For MOR 4 - Cash Receipts and Disbursements. The presented cash flows cover the
          period from 07/01/2019 through 07/31/2019. The beginning (as of 07/01/2019) and
          ending (as of 07/31/2019) book balances include the Debtor’s CIBC disbursement and
          depository accounts subject to changes and/or agreement (with the exception of a small
          number of facilities).
         Cash is subject to daily “sweeping” by CIBC to the SCC accounts. Corporate cash is later
          used to pay bills/invoices owed.
         Cash funds are made available through intercompany activity.
         Each Debtor is examining leases to determine appropriate usage, as well as determining
          whether leases should be rejected.




                                                 2
 66951318.8
  Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                      Entered 09/06/19 16:54:37            Page 3 of 16




                                                                                       Monthly Operating Report
                                                                                       ACCRUAL BASIS
             CASE NAME:         Senior Care Centers, LLC

             CASE NUMBER: 18-33967

             JUDGE:             Jernigan


                               UNITED STATES BANKRUPTCY COURT

                           NORTHERN & EASTERN DISTRICTS OF TEXAS

                                                    REGION 6

                                  MONTHLY OPERATING REPORT

                    MONTH ENDING:                          July             2019
                                                           MONTH             YEAR



             IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
             PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
             (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
             TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
             DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
             INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


             RESPONSIBLE PARTY:

             /s/ Kevin O'Halloran                                         Chief Restructuring Officer
             ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                          TITLE

             Kevin O'Halloran                                             9/6/2019
             PRINTED NAME OF RESPONSIBLE PARTY                                                DATE




             PREPARER:


             ORIGINAL SIGNATURE OF PREPARER                                                   TITLE


             PRINTED NAME OF PREPARER                                                         DATE




67679531.9
Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                Entered 09/06/19 16:54:37    Page 4 of 16
                                      Senior Care Centers, LLC
                                           Balance Sheet
                                        As of July 31, 2019


                                                                         July
                                                                         2019
                ASSETS
                CURRENT ASSETS
                Cash                                                       8,187,163
                Accounts Receivable, Net                                  63,936,959
                Prepaids                                                  14,947,892
                Deposits                                                  18,206,602
                  Total Current Assets                                   105,278,616

                LONG TERM ASSETS
                Restricted Cash - Certificate of Deposits                  2,096,585
                Restricted Cash - Lease Escrow                            31,934,344
                Restricted Cash - MBS Escrow                               7,600,000
                Leasehold Improvements, Equipment & Transportation,
                  Net of Accumulated Depreciation                         35,126,230
                Project in Process (Capital)                               1,022,519
                Debt Issuance Costs                                          773,921
                Goodwill                                                  22,071,515
                Intangible Assets, Net                                    11,464,668
                Minority Interest Investment                               3,031,864
                Other Long Term Assets                                     1,696,735
                  Total Long Term Assets                                 116,818,381

                Total Assets                                             222,096,997

                LIABILITIES & MEMBERS' EQUITY
                LIABILITIES

                CURRENT LIABILITIES
                Accounts Payable                                          38,747,467
                Accrued Interest                                           1,001,149
                Accrued Expenses                                          47,680,430
                Lease Payable                                             95,601,008
                Salaries and Payroll Taxes                                12,136,543
                Other Taxes Payable                                       19,075,786
                Short-Term Debt                                            3,933,333
                IBNR Claims Payable                                       12,221,097
                Tenant Deposits                                              191,664
                  Total Current Liabilities                              230,588,477

                LONG TERM LIABILITIES
                Capital Lease Liability                                   18,584,566
                Working Capital Line of Credit                            17,690,206
                Unfavorable Leases, Net                                    2,971,835
                Deferred Lease                                            45,995,409
                Liabilities Subject to Compromise                          (672,868)
                  Total Long Term Liabilities                             84,569,148

                 Total Liabilities                                       315,157,625

                MEMBERS' EQUITY
                LLC Membership Interests                                   33,118,000
                Paid In Capital                                           (2,308,496)
                Distributions To Members:                                (21,946,131)
                Retained Earnings                                        (60,498,812)
                Current Year Net Income                                  (41,425,189)
                  Total Members' Equity                                  (93,060,628)

                Total Liabilities and Members' Equity                    222,096,997
Case 18-33967-bjh11 Doc 1866 Filed 09/06/19      Entered 09/06/19 16:54:37   Page 5 of 16

                           Senior Care Centers, LLC
                             Income Statement
                             As of July 31, 2019


                                                                   July
                                                                   2019
          INCOME
          TOTAL REVENUE                                            41,728,110

          OPERATING EXPENSES
          Nursing                                                   13,050,941
          Consultants                                                   244,964
          Training & Activities                                         735,548
          Ancillaries                                                 9,587,354
          Laundry & Housekeeping                                      1,267,452
          Dietary Expenses                                            2,555,108
          Building & Equipment                                          939,279
          Operation & Maintenance                                     2,200,905
          Administrative                                              5,446,678
          Management Fee                                              2,183,991
          Uncollectable Accounts                                      2,487,952
          Other (Income)/Expense                                        173,850
          TOTAL OPERATING EXPENSES                                 40,874,022

          EBITDAR                                                     854,088
          EBITDAR MARGIN                                                  2.05%

          Facility Lease                                             6,331,974

          EBITDA                                                   (5,477,886)
          EBITDA MARGIN                                               (13.13%)


          Depreciation                                                  417,933
          Amortization                                                   31,391
          Margin Tax                                                     78,145
          Interest                                                      221,929
          Deferred Lease Expense                                        401,968
          Reorganization Costs                                        1,610,060
          Total Non-Operating (Income)/Expense                      2,761,426

          NET INCOME                                               (8,239,312)
Case 18-33967-bjh11 Doc 1866 Filed 09/06/19             Entered 09/06/19 16:54:37          Page 6 of 16

                                Senior Care Centers, LLC
                                Statement of Cash Flows
                                   As of July 31, 2019


                                                                                 July
                                                                                 2019
          Beginning Book Cash                                                   15,669,393

          Bank Cash Receipts
          Cash Receipts - Patient Revenue Related*                               52,614,696
          Total Cash Receipts                                                   52,614,696

          Bank Disbursements
          Payroll, Payroll Taxes, and Benefits                                   18,072,518
          Rent & Other Occupancy                                                   3,641,183
          Professional Fees                                                          894,877
          Healthcare Services Group (Housekeeping, Laundry, & Dietary)             6,421,900
          OmniCare, Inc. (Pharmaceuticals)                                         3,021,605
          Utilities (Various)                                                        773,273
          First Insurance Funding (GL/PL Insurance)                                  613,127
          Medline (Nursing Supplies)                                                 593,615
          CenturyLink (Telecom)                                                      472,940
          Sabra Healthcare REIT (bankruptcy settlement)                              320,000
          Direct Supply (Various Supplies)                                           248,152
          Schryver (Medical Sales)                                                   230,791
          Other Disbursements                                                    10,145,564
          Total Disbursements                                                   45,449,545

          Net Cash Flow                                                          7,165,151

          Closing Balance                                                       22,834,544

          Closing Balance Reconciliation
          Book Balance                                                             8,187,163
          Petty Cash - Resident Trust                                                 (8,951)
          Petty Cash                                                                  (1,124)
          Payroll Outstanding Checks                                                  38,796
          AP Outstanding Checks                                                  14,618,660
          Closing Balance                                                       22,834,544

          * Note: Cash receipts includes IME funds received on behalf of third parties.
    Case 18-33967-bjh11 Doc 1866 Filed 09/06/19            Entered 09/06/19 16:54:37      Page 7 of 16

                                   Senior Care Centers, LLC
                                  Deposits and Withdrawals
                                     As of July 31, 2019



Company #     Case #    Legal Entity Name                                  Receipts        Disbursements
    025      18-33967   Senior Care Centers, LLC                       $     11,803,920   $     10,944,234
    050      18-34028   Senior Care Center Management LLC                       103,985          6,942,887
    096      18-34033   Senior Rehab Solutions North Louisiana LLC                  -                  -
    099      18-34036   Harden Pharmacy LLC                                           1                -
    100      18-34031   Senior Rehab Solutions LLC                            1,057,035          3,421,625
    101      18-34011   RW SCC LLC                                              546,298            404,176
    103      18-34020   Fairpark SCC LLC                                        429,194            224,096
    104      18-34017   Crestwood SCC LLC                                       442,081            310,456
    105      18-34007   Rowlett SCC LLC                                         706,829            417,538
    106      18-34040   HG SCC LLC                                              259,192            212,354
    107      18-34067   Mullican SCC LLC                                        424,968            254,937
    108      18-34050   Lakepointe SCC LLC                                    1,144,171            560,522
    110      18-33996   Beltline SCC LLC                                        378,885            276,973
    111      18-34060   Whitesboro SCC LLC                                      361,142            199,519
    112      18-34075   Pleasantmanor SCC LLC                                   448,509            306,290
    113      18-34053   Vintage SCC LLC                                         736,324            452,852
    114      18-34005   Brinker SCC LLC                                         811,197            463,172
    115      18-34071   Park Bend SCC LLC                                       796,279            446,962
    116      18-34044   Stonebridge SCC LLC                                     522,956            361,169
    118      18-34037   Hearthstone SCC LLC                                     586,099            364,931
    119      18-34013   Sagebrook SCC LLC                                       850,854            380,724
    120      18-34043   Hill Country SCC LLC                                     13,738              1,499
    121      18-34046   Jacksonville SCC LLC                                     17,427              5,673
    122      18-34065   Midland SCC LLC                                          40,538              7,766
    123      18-34073   Pecan Tree SCC LLC                                       12,940              6,426
    124      18-34015   San Angelo SCC LLC                                        3,804                931
    128      18-33977   Stallings Court SCC LLC                                 520,996            261,324
    129      18-33975   Mission SCC LLC                                         936,134            507,063
    130      18-33969   Community SCC LLC                                       633,055            310,766
    131      18-34070   Onion Creek SCC LLC                                       1,146              3,446
    132      18-33973   Hewitt SCC LLC                                          729,032            333,719
    135      18-33971   Green Oaks SCC LLC                                      756,258            435,269
    136      18-33970   Crowley SCC LLC                                         747,971            337,259
    137      18-33972   Harbor Lakes SCC LLC                                    786,442            412,093
    138      18-33968   Brownwood SCC LLC                                       606,590            248,473
    139      18-34019   SCC Edinburg LLC                                        603,123            382,237
    140      18-34016   Corpus Christi SCC LLC                                  561,257            372,466
    141      18-34054   Marlandwood East SCC LLC                                826,044            354,600
    142      18-34058   Marlandwood West SCC LLC                                563,338            352,068
    143      18-34064   Meadow Creek SCC LLC                                    686,764            263,929
    145      18-34002   Round Rock SCC LLC                                      791,543            510,014
    146      18-34047   Summer Regency SCC LLC                                  742,373            371,885
    147      18-34056   Western Hills SCC LLC                                   532,051            262,415
    148      18-34057   Weston Inn SCC LLC                                      693,532            353,953
    149      18-34061   Windcrest SCC LLC                                       705,753            426,114
    150      18-34063   Wurzbach SCC LLC                                        756,335            354,897
    151      18-33987   Alief SCC LLC                                            55,347             22,536
    152      18-33989   Bandera SCC LLC                                          21,654              1,462
    153      18-33992   Baytown SCC LLC                                         116,913             30,658
    154      18-34006   Capitol SCC LLC                                          24,918             12,046
    155      18-34010   Cedar Bayou SCC LLC                                      21,549              7,725
    156      18-34049   La Hacienda SCC LLC                                      30,068             58,126
    157      18-34066   Mill Forest Road SCC LLC                                 68,707             33,858
    Case 18-33967-bjh11 Doc 1866 Filed 09/06/19          Entered 09/06/19 16:54:37    Page 8 of 16

                                  Senior Care Centers, LLC
                                 Deposits and Withdrawals
                                    As of July 31, 2019



Company #     Case #    Legal Entity Name                               Receipts       Disbursements
    158      18-34068   Mystic Park SCC LLC                                  47,370             6,901
    159      18-34072   Pasadena SCC LLC                                    120,463            16,451
    160      18-34000   Presidential SCC LLC                                  8,013             1,595
    161      18-34001   Riverside SCC LLC                                    14,897             5,085
    162      18-34039   South Oaks SCC LLC                                   78,982             2,577
    163      18-34055   West Oaks SCC LLC                                       750            19,368
    164      18-34062   Windmill SCC LLC                                      5,615            26,264
    165      18-34076   PM Management - Allen NC LLC                        709,322           394,824
    166      18-34077   PM Management - Babcock NC LLC                       84,551            29,083
    167      18-34078   PM Management - Cedar Park NC LLC                    24,083            19,889
    168      18-34079   PM Management - Corpus Christi NC II LLC             24,068             3,726
    169      18-34080   PM Management - Corpus Christi NC III LLC            44,553            95,847
    170      18-34081   PM Management - Corsicana NC II LLC                     100             2,414
    171      18-34082   PM Management - Corsicana NC III LLC                  8,065             4,134
    172      18-34083   PM Management - Corsicana NC LLC                        966             5,763
    173      18-34084   PM Management - Denison NC LLC                      728,280           465,825
    174      18-34085   PM Management - El Paso I NC LLC                     24,192               532
    175      18-34086   PM Management - Fredericksburg NC LLC               576,230           428,643
    176      18-34087   PM Management - Frisco NC LLC                       206,992           262,724
    177      18-33979   PM Management - Garland NC LLC                      381,500           365,389
    179      18-33980   PM Management - Golden Triangle NC I LLC             79,015            50,804
    180      18-33981   PM Management - Golden Triangle NC II LLC            87,974            19,317
    181      18-33982   PM Management - Golden Triangle NC III LLC              186             5,407
    182      18-33983   PM Management - Golden Triangle NC IV LLC               -               1,740
    183      18-33984   PM Management - Killeen I NC LLC                    670,694           948,574
    184      18-33985   PM Management - Killeen II NC LLC                   936,518         1,356,317
    185      18-33986   PM Management - Killeen III NC LLC                  588,115         1,026,124
    186      18-33988   PM Management - Lewisville NC LLC                   692,034           367,428
    187      18-33990   PM Management - New Braunfels NC LLC                638,292           874,863
    188      18-33991   PM Management - Park Valley NC LLC                  581,334           798,369
    190      18-33995   PM Management - Portland NC LLC                       4,683             2,074
    191      18-33998   PM Management - San Antonio NC LLC                   99,222             4,823
    193      18-34009   Ruston SCC LLC                                      402,043             1,128
    194      18-34004   Bradford SCC LLC                                    343,997               785
    195      18-33999   Booker SCC LLC                                      234,859                14
    196      18-34014   Colonial SCC LLC                                    293,024                16
    198      18-34042   Springlake SCC LLC                                  509,857             6,631
    199      18-34069   Normandie SCC LLC                                   496,842             2,730
    200      18-34003   Bossier SCC LLC                                     343,261             1,160
    201      18-34034   Shreveport SCC LLC                                  340,902               154
    202      18-33976   Redoak SCC LLC                                      833,416           485,965
    203      18-34022   Gamble Hospice Care Central, LLC                     16,022            41,813
    204      18-34025   Gamble Hospice Care Northeast, LLC                  131,782            90,025
    205      18-34027   Gamble Hospice Care Northwest , LLC                  14,191            63,294
    206      18-34045   Hunters Pond SCC LLC                                465,883           335,384
    207      18-34012   Clear Brook SCC LLC                                 705,482           405,724
    208      18-34074   Pecan Valley SCC LLC                                699,383           368,369
    209      18-34059   Westover Hills SCC LLC                              566,744           352,536
    210      18-34024   SCC Socorro LLC                                         160            28,342
    211      18-34029   Gamble Hospice Care of Cenla, LLC                    50,820            85,669
    215      18-34051   Valley Grande SCC LLC                               911,901           480,626
    216      18-33978   Stonegate SCC LLC                                   835,004           489,489
    217      18-33974   Holland Lake SCC LLC                                535,739           306,696
    Case 18-33967-bjh11 Doc 1866 Filed 09/06/19          Entered 09/06/19 16:54:37     Page 9 of 16

                                   Senior Care Centers, LLC
                                  Deposits and Withdrawals
                                     As of July 31, 2019



Company #     Case #    Legal Entity Name                                Receipts       Disbursements
    306      18-33993   PM Management - Pflugerville AL LLC                      -               1,929
    307      18-33994   PM Management - Portland AL LLC                       52,727            50,697
    308      18-33997   PM Management - Round Rock AL LLC                    346,337           218,957
    309      19-30254   PM Management - San Antonio AL LLC                       -              30,356
    310      18-34041   Springlake ALF SCC LLC                                   -                  66
             19-30249   PM Management - Portfolio V NC, LLC                      -                 -
             19-30250   PM Management - Portfolio VI NC LLC                      -                 -
             19-30251   PM Management - Portfolio VII NC LLC                     -                 -
             19-30252   PM Management - Portfolio VIII NC LLC                    -                 -
             19-30253   PM Management - Portfolio IX NC LLC                      -                 -
             19-30261   San Antonio SCC, LLC                                     -                 -
   Total                                                             $   52,614,696    $   45,449,545
                                  Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                                    Entered 09/06/19 16:54:37                      Page 10 of 16
                                                                                              Senior Care Centers, LLC
                                                                                             Accounts Receivables Aging
                                                                                                 As of July 31, 2019



                                                                                                                 Days Outstanding
Description                  Current      over 30      over 60      over 90     over 120        over 150    over 180      over 210    over 240     over 270      over 300    over 330       over 360       Balance


Patient Service A/R        $22,527,067   $7,743,551   $5,875,850   $5,852,196   $8,162,019     $4,496,174   $5,252,251   $3,772,345   $3,842,805   $4,083,988   $3,654,432   $3,669,208   $151,281,940   $230,213,826

Other Non-Patient A/R                                                                                                                                                                                      13,240,033

Reserves and Recon Items                                                                                                                                                                                 (179,516,900)

Accounts Receivable, Net                                                                                                                                                                                  $63,936,959
                          Case 18-33967-bjh11 Doc 1866 Filed 09/06/19              Entered 09/06/19 16:54:37    Page 11 of 16

                                                                 Senior Care Centers, LLC
                                                                 Accounts Payable Aging
                                                                   As of July 31, 2019



                                                                                        Days Outstanding
              Description                       Current               1 To 30       31 To 60         61 To 90        Over 90      Balance

AP Sub ledger*                                   $3,573,774             $857,109    $1,396,104        $1,277,615        $81,065    $7,185,667

Recon Items                                                                                                                       $31,561,800

Accounts Payable                                                                                                                  $38,747,467

* Note: Substantial portion of the vendor risk is protected by pre-payment.
                                                          Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                                                                                        Entered 09/06/19 16:54:37                                                      Page 12 of 16
                                                                                                                                                                     Senior Care Centers, LLC
                                                                                                                                                                       Bank Reconciliations
                                                                                                                                                                        As of July 31, 2019


Company #   Legal Entity Name                            Account Description          Beginning Stmnt Bal: GL Account Balance: Bank Deposits Cleared (+): Deposits in Transit (-): Bank Checks Cleared (-): Outstanding Checks (+): Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   025      Senior Care Centers, LLC                     HUD CONCENTRATION ACCOUNT             $15,734,751          $11,542,285                $16,075,859               $933,101               $21,201,426                       $0            $10,609,184             $10,609,184              $10,609,184           $10,609,184                    $0             $0
   025      Senior Care Centers, LLC                     SCC OPERATING ACCT-BOT                 $1,745,604             $917,128                 $4,001,189                      $0               $4,829,665                       $0               $917,128                $917,128                 $917,128              $917,128                    $0             $0
   025      Senior Care Centers, LLC                     SCC OPERATING ACCT-PB                  $2,792,406           $7,555,316                $29,457,045                $72,961               $24,767,097                       $0             $7,482,355              $7,482,355               $7,482,352            $7,482,352                    $3             $3
   050      Senior Care Center Management LLC            PB SCCM ACCTS PAY                              $0         ($10,317,859)                $6,942,852             $6,735,385                $6,942,852              $17,026,218                      $0               ($27,026)                       $0                    $0                   $0       ($27,026)
   050      Senior Care Center Management LLC            PB SCCM OPER ACCT                              $0              $41,957                   $169,734                      $0                 $127,777                       $0                 $41,957                 $41,957                 $41,957               $41,957                    $0             $0
   094      Senior Rehab Solutions LLC                   PB Rehab Services ACCT PAY                     $0                   $0                    $75,266                      $0                  $75,266                       $0                      $0                      $0                       $0                    $0                   $0             $0
   094      Senior Rehab Solutions LLC                   PB Rehab Services OP                     $148,914                   $0                   $139,484                      $0                 $288,398                       $0                      $0                      $0                       $0                    $0                   $0             $0
   095      Harden Pharmacy LLC                          MBSFT OPER ACCT                                $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   096      Senior Rehab Solutions North Louisiana LLC   SRS NL ACCTS PAY                               $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   096      Senior Rehab Solutions North Louisiana LLC   SRS NL OPER ACCT                               $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   099      Harden Pharmacy LLC                          MBS ACCTS PAY                                  $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   099      Harden Pharmacy LLC                          MBS OPER ACCT                                  $0                   $0                         $1                      $0                       $1                       $0                      $0                      $0                       $0                    $0                   $0             $0
   100      Senior Rehab Solutions LLC                   PB SRS ACCTS PAY                               $0             ($26,379)                $3,346,343                   $346                $3,346,343               $3,677,061                      $0             $3,650,335                        $0                    $0                   $0            $62
   100      Senior Rehab Solutions LLC                   PB SRS PAYRL ACCT                        $152,186                  ($0)                  $917,568             $3,815,133                $1,069,754               $3,815,133                      $0                      $0                       $0                    $0                   $0             $0
   101      RW SCC LLC                                   PB RW ACCTS PAY                                $0             ($62,846)                  $404,176                      $0                 $404,176                  $62,846                      $0                      $0                       $0                    $0                   $0             $0
   101      RW SCC LLC                                   PB RW OPER ACCT                                $0                   $0                   $546,298                      $0                 $546,298                       $0                      $0                      $0                       $0                    $0                   $0             $0
   103      Fairpark SCC LLC                             PB FP ACCTS PAY                                $0             ($26,087)                  $224,096                      $0                 $224,096                  $26,087                      $0                      $0                       $0                    $0                   $0             $0
   103      Fairpark SCC LLC                             PB FP OPER ACCT                                $0                   $0                   $429,194                      $0                 $429,194                       $0                      $0                      $0                       $0                    $0                   $0             $0
   104      Crestwood SCC LLC                            PB CW ACCTS PAY                                $0             ($49,899)                  $310,431                      $0                 $310,431                  $49,574                      $0                   ($325)                      $0                    $0                   $0          ($325)
   104      Crestwood SCC LLC                            PB CW OPER ACCT                              $187               $4,468                   $442,081                      $0                 $437,800                       $0                  $4,468                  $4,468                   $4,468                $4,468                   $0             $0
   105      Rowlett SCC LLC                              PB RL ACCTS PAY                                $0             ($55,381)                  $412,260                      $0                 $412,260                  $54,921                      $0                   ($460)                      $0                    $0                   $0          ($460)
   105      Rowlett SCC LLC                              PB RL OPER ACCT                              $159              $60,015                   $706,829                      $0                 $646,973                       $0                 $60,015                 $60,015                 $60,015               $60,015                    $0             $0
   106      HG SCC LLC                                   PB HG ACCTS PAY                                $0             ($30,726)                  $212,354                      $0                 $212,354                  $30,726                      $0                      $0                       $0                    $0                   $0             $0
   106      HG SCC LLC                                   PB HG OPER ACCT                            $5,537                   $0                   $259,192                      $0                 $264,729                       $0                      $0                      $0                       $0                    $0                   $0             $0
   107      Mullican SCC LLC                             PB ML ACCTS PAY                                $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   107      Mullican SCC LLC                             PB ML OPER ACCT                              $959               $2,780                   $424,968                      $0                 $423,147                       $0                  $2,780                  $2,780                   $2,780                $2,780                   $0             $0
   108      Lakepointe SCC LLC                           PB LP ACCTS PAY                                $0             ($97,566)                  $558,606               $441,683                  $558,606                 $562,995                      $0                 $23,746                       $0                    $0                   $0             $0
   108      Lakepointe SCC LLC                           PB LP OPER ACCT                            $1,580               $1,563                 $1,144,171                      $0               $1,144,188                       $0                  $1,563                  $1,563                   $1,563                $1,563                   $0             $0
   110      Beltline SCC LLC                             PB BL ACCTS PAY                                $0             ($44,437)                  $276,973                      $0                 $276,973                  $44,437                      $0                      $0                       $0                    $0                   $0             $0
   110      Beltline SCC LLC                             PB BL OPER ACCT                                $0                   $0                   $378,885                      $0                 $378,885                       $0                      $0                      $0                       $0                    $0                   $0             $0
   111      Whitesboro SCC LLC                           PB WB ACCTS PAY                                $0             ($41,790)                  $198,228                      $0                 $198,228                  $41,790                      $0                      $0                       $0                    $0                   $0             $0
   111      Whitesboro SCC LLC                           PB WB OPER ACCT                           $15,822                   $0                   $361,142                      $0                 $376,964                       $0                      $0                      $0                       $0                    $0                   $0             $0
   112      Pleasantmanor SCC LLC                        PB PM ACCTS PAY                                $0             ($78,861)                  $306,290                      $0                 $306,290                  $78,861                      $0                      $0                       $0                    $0                   $0             $0
   112      Pleasantmanor SCC LLC                        PB PM OPER ACCT                              $479               $2,027                   $448,509                      $0                 $446,961                       $0                  $2,027                  $2,027                   $2,027                $2,027                   $0             $0
   113      Vintage SCC LLC                              PB VT ACCTS PAY                                $0             ($51,132)                  $452,852                $33,885                  $452,852                  $85,018                      $0                     ($0)                      $0                    $0                   $0             $0
   113      Vintage SCC LLC                              PB VT OPER ACCT                            $7,124                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   114      Brinker SCC LLC                              PB BR ACCTS PAY                                $0            ($113,487)                  $463,172                      $0                 $463,172                 $113,487                      $0                      $0                       $0                    $0                   $0             $0
   114      Brinker SCC LLC                              PB BR OPER ACCT                            $3,331                 $100                   $811,197                      $0                 $814,428                       $0                    $100                    $100                     $100                  $100                   $0             $0
   115      Park Bend SCC LLC                            PB PB ACCTS PAY                                $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   115      Park Bend SCC LLC                            PB PB OPER ACCT                                $0               $5,230                   $796,279                      $0                 $791,049                       $0                  $5,230                  $5,230                   $5,230                $5,230                   $0             $0
   116      Stonebridge SCC LLC                          PB SB ACCTS PAY                                $0             ($61,665)                  $361,169                      $0                 $361,169                  $61,561                      $0                   ($104)                      $0                    $0                   $0          ($104)
   116      Stonebridge SCC LLC                          PB SB OPER ACCT                            $2,308                   $0                   $522,956                      $0                 $525,264                       $0                      $0                      $0                       $0                    $0                   $0             $0
   118      Hearthstone SCC LLC                          PB HS ACCTS PAY                                $0             ($63,980)                  $364,931                      $0                 $364,931                  $63,980                      $0                      $0                       $0                    $0                   $0             $0
   118      Hearthstone SCC LLC                          PB HS OPER ACCT                            $1,023               $2,217                   $586,099                      $0                 $584,905                       $0                  $2,217                  $2,217                   $2,217                $2,217                   $0             $0
   119      Sagebrook SCC LLC                            PB SG ACCTS PAY                                $0             ($67,588)                  $380,697                      $0                 $380,697                  $67,588                      $0                      $0                       $0                    $0                   $0             $0
   119      Sagebrook SCC LLC                            PB SG OPER ACCT                            $4,320               $3,252                   $850,854                      $0                 $851,922                       $0                  $3,252                  $3,252                   $3,252                $3,252                   $0             $0
   120      Hill Country SCC LLC                         PB HC ACCTS PAY                            $1,761             ($21,688)                        $0                      $0                   $1,483                  $22,204                    $278                    $516                     $278                  $278                   $0           $238
   120      Hill Country SCC LLC                         PB HC OPER ACCT                                $0                   $0                    $13,738                      $0                  $13,738                       $0                      $0                      $0                       $0                    $0                   $0             $0
   121      Jacksonville SCC LLC                         PB JV ACCTS PAY                                $0             ($12,578)                    $5,659                 $2,340                    $5,659                  $14,918                      $0                      $0                       $0                    $0                   $0             $0
   121      Jacksonville SCC LLC                         PB JV OPER ACCT                                $0                   $0                    $17,442                      $0                  $17,442                       $0                      $0                      $0                       $0                    $0                   $0             $0
   122      Midland SCC LLC                              PB MD ACCTS PAY                                $0             ($17,251)                    $7,018                 $1,515                    $7,749                  $18,035                   ($732)                  ($732)                   ($732)                ($732)                  $0             $0
   122      Midland SCC LLC                              PB MD OPER ACCT                                $0                   $0                    $40,554                      $0                  $40,554                       $0                      $0                      $0                       $0                    $0                   $0             $0
   123      Pecan Tree SCC LLC                           PB PT ACCTS PAY                             ($930)            ($46,761)                    $7,342                 $1,101                    $6,412                  $47,861                      $0                      $0                       $0                    $0                   $0             $0
   123      Pecan Tree SCC LLC                           PB PT OPER ACCT                                $0                   $0                    $12,955                      $0                  $12,955                       $0                      $0                      $0                       $0                    $0                   $0             $0
   124      San Angelo SCC LLC                           PB SA ACCTS PAY                                $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   124      San Angelo SCC LLC                           PB SA OPER ACCT                                $0                   $0                     $3,823                      $0                   $3,823                       $0                      $0                      $0                       $0                    $0                   $0             $0
   128      Stallings Court SCC LLC                      PB SC ACCTS PAY                                $0             ($39,033)                  $261,075                      $0                 $261,075                  $39,033                      $0                      $0                       $0                    $0                   $0             $0
   128      Stallings Court SCC LLC                      PB SC OPER ACCT                           $11,656               $8,376                   $520,996                      $0                 $524,276                       $0                  $8,376                  $8,376                   $8,376                $8,376                   $0             $0
   129      Mission SCC LLC                              PB MI ACCTS PAY                                $0             ($84,238)                  $497,002                      $0                 $497,002                  $82,690                      $0                 ($1,549)                      $0                    $0                   $0        ($1,549)
   129      Mission SCC LLC                              PB MI OPER ACCT                                $0               $7,298                   $936,134                      $0                 $928,836                       $0                  $7,298                  $7,298                   $7,298                $7,298                   $0             $0
   130      Community SCC LLC                            PB CM ACCTS PAY                                $0             ($76,549)                  $310,170                      $0                 $310,170                  $76,549                      $0                      $0                       $0                    $0                   $0             $0
   130      Community SCC LLC                            PB CM OPER ACCT                           $15,512               $2,744                   $633,055                      $0                 $645,823                       $0                  $2,744                  $2,744                   $2,744                $2,744                   $0             $0
   131      Onion Creek SCC LLC                          PB OC ACCTS PAY                                $0             ($36,866)                    $3,430                      $0                   $3,430                  $36,866                      $0                      $0                       $0                    $0                   $0             $0
   131      Onion Creek SCC LLC                          PB OC OPER ACCT                                $0                   $0                     $1,163                      $0                   $1,163                       $0                      $0                      $0                       $0                    $0                   $0             $0
   132      Hewitt SCC LLC                               PB HW ACCTS PAY                                $0            ($163,656)                  $333,548                      $0                 $333,548                 $163,656                      $0                      $0                       $0                    $0                   $0             $0
   132      Hewitt SCC LLC                               PB HW OPER ACCT                            $4,344                   $0                   $729,032                      $0                 $733,376                       $0                      $0                      $0                       $0                    $0                   $0             $0
   135      Green Oaks SCC LLC                           PB GO ACCTS PAY                                $0            ($136,941)                  $434,485                      $0                 $434,485                 $136,941                      $0                      $0                       $0                    $0                   $0             $0
   135      Green Oaks SCC LLC                           PB GO OPER ACCT                                $0                   $0                   $756,258                      $0                 $756,258                       $0                      $0                      $0                       $0                    $0                   $0             $0
   136      Crowley SCC LLC                              PB CR ACCTS PAY                                $0             ($57,012)                  $337,014                   $236                  $337,014                  $57,248                      $0                      $0                       $0                    $0                   $0             $0
   136      Crowley SCC LLC                              PB CR OPER ACCT                              $261                   $0                   $747,971                      $0                 $748,232                       $0                      $0                      $0                       $0                    $0                   $0             $0
   137      Harbor Lakes SCC LLC                         PB HL ACCTS PAY                                $0             ($95,741)                  $411,984                   $250                  $411,984                  $95,606                      $0                   ($384)                      $0                    $0                   $0          ($384)
   137      Harbor Lakes SCC LLC                         PB HL OPER ACCT                                $0              $16,030                   $786,442                      $0                 $770,412                       $0                 $16,030                 $16,030                 $16,030               $16,030                    $0             $0
   138      Brownwood SCC LLC                            BW ACCTS PAY                                   $0             ($53,358)                  $248,333                      $0                 $248,333                  $53,358                      $0                      $0                       $0                    $0                   $0             $0
   138      Brownwood SCC LLC                            BW OPER ACCT                                   $0                   $0                   $606,590                      $0                 $606,590                       $0                      $0                      $0                       $0                    $0                   $0             $0
   139      SCC Edinburg LLC                             EB ACCTS PAY                                   $0             ($84,893)                  $508,751               $126,576                  $508,751                 $211,469                      $0                      $0                       $0                    $0                   $0             $0
   139      SCC Edinburg LLC                             EB OPER ACCT                                   $0                   $0                   $603,123                      $0                 $603,123                       $0                      $0                      $0                       $0                    $0                   $0             $0
   140      Corpus Christi SCC LLC                       CC ACCTS PAY                                   $0             ($53,542)                  $362,351                      $0                 $362,351                  $51,694                      $0                 ($1,848)                      $0                    $0                   $0        ($1,848)
   140      Corpus Christi SCC LLC                       CC OPER ACCT                                   $0                   $0                   $561,257                      $0                 $561,257                       $0                      $0                      $0                       $0                    $0                   $0             $0
   141      Marlandwood East SCC LLC                     ME ACCTS PAY                                   $0             ($48,534)                  $350,454                      $0                 $350,454                  $48,534                      $0                      $0                       $0                    $0                   $0             $0
   141      Marlandwood East SCC LLC                     ME OPER ACCT                               $4,087               $3,119                   $826,044                      $0                 $827,012                       $0                  $3,119                  $3,119                   $3,119                $3,119                   $0             $0
   142      Marlandwood West SCC LLC                     MW ACCTS PAY                                   $0             ($44,005)                  $352,068                      $0                 $352,068                  $44,005                      $0                      $0                       $0                    $0                   $0             $0
   142      Marlandwood West SCC LLC                     MW OPER ACCT                                   $0               $8,960                   $563,057                      $0                 $554,097                       $0                  $8,960                  $8,960                   $8,960                $8,960                   $0             $0
   143      Meadow Creek SCC LLC                         MC ACCTS PAY                                   $0             ($37,734)                  $263,533                      $0                 $263,533                  $37,734                      $0                      $0                       $0                    $0                   $0             $0
   143      Meadow Creek SCC LLC                         MC OPER ACCT                               $7,397               $1,960                   $686,764                      $0                 $692,201                       $0                  $1,960                  $1,960                   $1,960                $1,960                   $0             $0
   145      Round Rock SCC LLC                           RR ACCTS PAY                                   $0             ($60,318)                  $510,014                      $0                 $510,014                  $60,318                      $0                      $0                       $0                    $0                   $0             $0
   145      Round Rock SCC LLC                           RR OPER ACCT                                 $153              $31,287                   $791,543                      $0                 $760,409                       $0                 $31,287                 $31,287                 $31,287               $31,287                    $0             $0
   146      Summer Regency SCC LLC                       SR ACCTS PAY                                   $0             ($56,428)                  $371,859                      $0                 $371,859                  $56,428                      $0                      $0                       $0                    $0                   $0             $0
   146      Summer Regency SCC LLC                       SR OPER ACCT                               $2,048               $2,390                   $742,373                      $0                 $742,031                       $0                  $2,390                  $2,390                   $2,390                $2,390                   $0             $0
   147      Western Hills SCC LLC                        WH ACCTS PAY                                   $0             ($45,405)                  $262,322                      $0                 $262,322                  $45,405                      $0                      $0                       $0                    $0                   $0             $0
   147      Western Hills SCC LLC                        WH OPER ACCT                                   $0                   $0                   $532,051                      $0                 $532,051                       $0                      $0                      $0                       $0                    $0                   $0             $0
   148      Weston Inn SCC LLC                           WI ACCTS PAY                                   $0             ($87,144)                  $351,146                      $0                 $351,146                  $87,144                      $0                      $0                       $0                    $0                   $0             $0
   148      Weston Inn SCC LLC                           WI OPER ACCT                               $3,069               $2,299                   $693,532                      $0                 $694,302                       $0                  $2,299                  $2,299                   $2,299                $2,299                   $0             $0
   149      Windcrest SCC LLC                            WC ACCTS PAY                                   $0             ($61,543)                  $426,089                      $0                 $426,089                  $61,543                      $0                      $0                       $0                    $0                   $0             $0
   149      Windcrest SCC LLC                            WC OPER ACCT                               $1,027                   $0                   $705,753                      $0                 $706,780                       $0                      $0                      $0                       $0                    $0                   $0             $0
   150      Wurzbach SCC LLC                             WZ ACCTS PAY                                   $0             ($61,307)                  $354,897                      $0                 $354,897                  $58,860                      $0                 ($2,447)                      $0                    $0                   $0        ($2,447)
   150      Wurzbach SCC LLC                             WZ OPER ACCT                              $16,478               $1,277                   $756,335                      $0                 $771,536                       $0                  $1,277                  $1,277                   $1,277                $1,277                   $0             $0
   151      Alief SCC LLC                                AL ACCTS PAY                                   $0             ($84,661)                   $21,118                      $0                  $21,118                  $84,661                      $0                      $0                       $0                    $0                   $0             $0
   151      Alief SCC LLC                                AL OPER ACCT                                   $0                   $0                    $56,766                      $0                  $56,766                       $0                      $0                      $0                       $0                    $0                   $0             $0
   152      Bandera SCC LLC                              BD ACCTS PAY                                   $0             ($17,767)                    $1,446                      $0                   $1,446                  $17,767                      $0                      $0                       $0                    $0                   $0             $0
   152      Bandera SCC LLC                              BD OPER ACCT                                   $0                  $25                    $21,670                      $0                  $21,645                       $0                     $25                     $25                      $25                   $25                   $0             $0
   153      Baytown SCC LLC                              BT ACCTS PAY                                   $0             ($66,582)                   $30,634                      $0                  $30,634                  $66,582                      $0                      $0                       $0                    $0                   $0             $0
   153      Baytown SCC LLC                              BT OPER ACCT                                   $0                   $0                   $116,913                      $0                 $116,913                       $0                      $0                      $0                       $0                    $0                   $0             $0
   154      Capitol SCC LLC                              CP ACCTS PAY                                   $0             ($32,586)                   $12,031                      $0                  $12,031                  $32,586                      $0                      $0                       $0                    $0                   $0             $0
   154      Capitol SCC LLC                              CP OPER ACCT                                   $0                   $0                         $0                      $0                       $0                       $0                      $0                      $0                       $0                    $0                   $0             $0
   155      Cedar Bayou SCC LLC                          CB ACCTS PAY                                   $0             ($30,774)                    $7,708                      $0                   $7,708                  $30,774                      $0                      $0                       $0                    $0                   $0             $0
   155      Cedar Bayou SCC LLC                          CB OPER ACCT                                   $0                   $0                    $21,565                      $0                  $21,565                       $0                      $0                      $0                       $0                    $0                   $0             $0
   156      La Hacienda SCC LLC                          LH ACCTS PAY                              $18,020             ($60,890)                    $4,130                      $0                  $14,874                  $68,166                  $7,277                  $7,277                   $7,277                $7,277                   $0             $0
   156      La Hacienda SCC LLC                          LH OPER ACCT                              $17,646                 $331                    $33,946                      $0                  $51,261                       $0                    $331                    $331                     $331                  $331                   $0             $0
   157      Mill Forest Road SCC LLC                     MF ACCTS PAY                                   $0            ($146,095)                   $33,843                      $0                  $33,843                 $146,095                      $0                      $0                       $0                    $0                   $0             $0
   157      Mill Forest Road SCC LLC                     MF OPER ACCT                                 $123                   $0                    $66,688                      $0                  $66,811                       $0                      $0                      $0                       $0                    $0                   $0             $0
                                                         Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                                                                                        Entered 09/06/19 16:54:37                                                         Page 13 of 16
                                                                                                                                                                 Senior Care Centers, LLC
                                                                                                                                                                   Bank Reconciliations
                                                                                                                                                                    As of July 31, 2019


Company # Legal Entity Name                             Account Description   Beginning Stmnt Bal: GL Account Balance:    Bank Deposits Cleared (+):    Deposits in Transit (-):   Bank Checks Cleared (-):   Outstanding Checks (+):    Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
   158     Mystic Park SCC LLC                          MP ACCTS PAY                            $0            ($24,470)                        $6,571                        $0                      $6,850                    $24,191                     ($279)                  ($279)                  ($279)                 ($279)                  $0             $0
   158     Mystic Park SCC LLC                          MP OPER ACCT                            $0                  $0                        $47,421                        $0                     $47,421                         $0                        $0                      $0                      $0                     $0                   $0             $0
   159     Pasadena SCC LLC                             PD ACCTS PAY                            $0            ($82,890)                       $16,275                      $316                     $16,275                    $83,206                        $0                      $0                      $0                     $0                   $0             $0
   159     Pasadena SCC LLC                             PD OPER ACCT                            $0                  $0                       $120,463                        $0                    $120,463                         $0                        $0                      $0                      $0                     $0                   $0             $0
   160     Presidential SCC LLC                         PS ACCTS PAY                            $0            ($32,524)                        $1,509                        $0                      $1,579                    $32,454                      ($70)                   ($70)                   ($70)                  ($70)                  $0             $0
   160     Presidential SCC LLC                         PS OPER ACCT                            $0                  $0                         $8,029                        $0                      $8,029                         $0                        $0                      $0                      $0                     $0                   $0             $0
   161     Riverside SCC LLC                            RS ACCTS PAY                            $0            ($78,996)                        $5,068                        $0                      $5,068                    $78,996                        $0                      $0                      $0                     $0                   $0             $0
   161     Riverside SCC LLC                            RS OPER ACCT                            $0                  $0                        $14,897                        $0                     $14,897                         $0                        $0                      $0                      $0                     $0                   $0             $0
   162     South Oaks SCC LLC                           SO ACCTS PAY                            $0            ($47,302)                        $2,563                      $461                      $2,563                    $47,764                        $0                      $0                      $0                     $0                   $0             $0
   162     South Oaks SCC LLC                           SO OPER ACCT                            $0                  $0                        $78,997                        $0                     $78,997                         $0                        $0                      $0                      $0                     $0                   $0             $0
   163     West Oaks SCC LLC                            WO ACCTS PAY                            $0            ($57,572)                       $19,351                        $0                     $19,351                    $57,182                        $0                   ($390)                     $0                     $0                   $0          ($390)
   163     West Oaks SCC LLC                            WO OPER ACCT                            $0                  $0                        $13,297                        $0                     $13,297                         $0                        $0                      $0                      $0                     $0                   $0             $0
   164     Windmill SCC LLC                             WM ACCTS PAY                       $17,781            ($25,281)                            $0                        $0                     $12,531                    $30,531                    $5,250                  $5,250                  $5,250                 $5,250                   $0             $0
   164     Windmill SCC LLC                             WM OPER ACCT                        $8,118                  $0                        $16,527                        $0                     $24,644                         $0                        $0                      $0                      $0                     $0                   $0             $0
   165     PM Management - Allen NC LLC                 VGA ACCTS PAY                           $0            ($84,662)                      $514,922                        $0                    $514,922                   $208,549                        $0                $123,886                      $0                     $0                   $0             $0
   165     PM Management - Allen NC LLC                 VGA OPER ACCT                           $0              $8,091                       $709,322                        $0                    $701,231                         $0                    $8,091                  $8,091                  $8,091                 $8,091                   $0             $0
   166     PM Management - Babcock NC LLC               MV ACCTS PAY                            $0            ($64,942)                       $28,150                        $0                     $28,150                    $64,942                        $0                      $0                      $0                     $0                   $0             $0
   166     PM Management - Babcock NC LLC               MV OPER ACCT                      $207,828            $264,613                        $84,551                        $0                     $27,765                         $0                  $264,613                $264,613                $264,613               $264,613                   $0             $0
   167     PM Management - Cedar Park NC LLC            CWC ACCTS PAY                         $880            ($36,883)                        $1,559                        $0                      $1,820                    $37,501                      $618                    $618                    $618                   $618                   $0             $0
   167     PM Management - Cedar Park NC LLC            CWC OPER ACCT                       $3,737              $7,917                        $24,003                        $0                     $19,823                         $0                    $7,917                  $7,917                  $7,917                 $7,917                   $0             $0
   168     PM Management - Corpus Christi NC II LLC     RVR ACCTS PAY                      ($4,620)           ($29,401)                        $8,272                        $0                      $3,652                    $29,401                        $0                      $0                      $0                     $0                   $0             $0
   168     PM Management - Corpus Christi NC II LLC     RVR OPER ACCT                           $0                  $0                        $24,068                        $0                     $24,068                         $0                        $0                      $0                      $0                     $0                   $0             $0
   169     PM Management - Corpus Christi NC III LLC    WW ACCTS PAY                       ($3,665)           ($98,697)                       $19,820                        $0                     $95,399                    $19,454                  ($79,243)               ($79,243)               ($79,243)              ($79,243)                  $0             $0
   169     PM Management - Corpus Christi NC III LLC    WW OPER ACCT                            $0                  $0                        $44,899                        $0                     $44,899                         $0                        $0                      $0                      $0                     $0                   $0             $0
   170     PM Management - Corsicana NC II LLC          HO ACCTS PAY                            $0            ($17,610)                        $1,927                        $0                      $1,927                    $17,610                        $0                      $0                      $0                     $0                   $0             $0
   170     PM Management - Corsicana NC II LLC          HO OPER ACCT                          $531                  $0                           $251                        $0                        $782                         $0                        $0                      $0                      $0                     $0                   $0             $0
   171     PM Management - Corsicana NC III LLC         HOW ACCTS PAY                           $0            ($11,647)                        $4,057                        $0                      $4,057                    $11,647                        $0                      $0                      $0                     $0                   $0             $0
   171     PM Management - Corsicana NC III LLC         HOW OPER ACCT                           $0                  $0                         $8,141                        $0                      $8,141                         $0                        $0                      $0                      $0                     $0                   $0             $0
   172     PM Management - Corsicana NC LLC             CS ACCTS PAY                        $3,723             ($8,610)                            $0                        $0                      $2,481                     $9,852                    $1,243                  $1,243                  $1,243                 $1,243                   $0             $0
   172     PM Management - Corsicana NC LLC             CS OPER ACCT                        $7,040              $4,724                           $966                        $0                      $3,282                         $0                    $4,724                  $4,724                  $4,724                 $4,724                   $0             $0
   173     PM Management - Denison NC LLC               HD ACCTS PAY                            $0           ($109,687)                      $465,437                   $63,458                    $465,437                   $173,146                        $0                      $0                      $0                     $0                   $0             $0
   173     PM Management - Denison NC LLC               HD OPER ACCT                          $254             $13,225                       $728,280                        $0                    $715,309                         $0                   $13,225                 $13,225                 $13,225                $13,225                   $0             $0
   174     PM Management - El Paso I NC LLC             NE ACCTS PAY                            $0            ($34,231)                          $457                        $0                        $457                    $34,231                        $0                      $0                      $0                     $0                   $0             $0
   174     PM Management - El Paso I NC LLC             NE OPER ACCT                            $0              $3,183                        $24,192                        $0                     $21,009                         $0                    $3,183                  $3,183                  $3,183                 $3,183                   $0             $0
   175     PM Management - Fredericksburg NC LLC        WCN ACCTS PAY                           $0           ($118,071)                      $428,613                        $0                    $428,613                   $118,071                        $0                      $0                      $0                     $0                   $0             $0
   175     PM Management - Fredericksburg NC LLC        WCN OPER ACCT                     $110,000            $110,000                       $576,230                        $0                    $576,230                         $0                  $110,000                $110,000                $110,000               $110,000                   $0             $0
   176     PM Management - Frisco NC LLC                VGF ACCTS PAY                           $0           ($192,070)                      $261,794                        $0                    $261,794                   $192,070                        $0                      $0                      $0                     $0                   $0             $0
   176     PM Management - Frisco NC LLC                VGF OPER ACCT                      $17,598                  $0                       $207,531                        $0                    $225,129                         $0                        $0                      $0                      $0                     $0                   $0             $0
   177     PM Management - Garland NC LLC               WPN ACCTS PAY                           $0           ($188,457)                      $364,798                  $127,890                    $364,743                   $316,402                       $55                     $55                     $55                    $55                   $0             $0
   177     PM Management - Garland NC LLC               WPN OPER ACCT                       $4,774                  $0                       $381,435                        $0                    $386,209                         $0                        $0                      $0                      $0                     $0                   $0             $0
   179     PM Management - Golden Triangle NC I LLC     SP ACCTS PAY                         ($947)           ($82,118)                       $51,673                        $0                     $50,726                    $82,118                        $0                      $0                      $0                     $0                   $0             $0
   179     PM Management - Golden Triangle NC I LLC     SP OPER ACCT                            $0                  $0                        $79,015                        $0                     $79,015                         $0                        $0                      $0                      $0                     $0                   $0             $0
   180     PM Management - Golden Triangle NC II LLC    MO ACCTS PAY                            $0            ($25,449)                       $18,324                        $0                     $19,239                    $24,534                     ($915)                  ($915)                  ($915)                 ($915)                  $0             $0
   180     PM Management - Golden Triangle NC II LLC    MO OPER ACCT                            $0                  $0                        $87,974                        $0                     $87,974                         $0                        $0                      $0                      $0                     $0                   $0             $0
   181     PM Management - Golden Triangle NC III LLC   CG ACCTS PAY                            $0                 ($0)                        $5,330                        $0                      $5,330                         $0                        $0                      $0                      $0                     $0                   $0             $0
   181     PM Management - Golden Triangle NC III LLC   CG OPER ACCT                            $0                  $0                           $262                        $0                        $262                         $0                        $0                      $0                      $0                     $0                   $0             $0
   182     PM Management - Golden Triangle NC IV LLC    LA ACCTS PAY                            $0             ($3,702)                        $1,663                        $0                      $1,663                     $3,702                        $0                      $0                      $0                     $0                   $0             $0
   182     PM Management - Golden Triangle NC IV LLC    LA OPER ACCT                            $0                  $0                            $76                        $0                         $76                         $0                        $0                      $0                      $0                     $0                   $0             $0
   183     PM Management - Killeen I NC LLC             RW ACCTS PAY                            $0            ($29,993)                      $893,348                      $128                    $893,348                    $30,438                        $0                    $318                      $0                     $0                  $86           $215
   184     PM Management - Killeen II NC LLC            IO ACCTS PAY                            $0           ($277,747)                    $1,354,898                        $0                  $1,354,898                   $277,747                        $0                      $0                      $0                     $0                   $0             $0
   184     PM Management - Killeen II NC LLC            IO OPER ACCT                      $966,419            $546,620                       $936,518                        $0                  $1,356,317                         $0                  $546,620                $546,620                $546,620               $546,620                   $0             $0
   185     PM Management - Killeen III NC LLC           HC ACCTS PAY                            $0           ($153,520)                    $1,025,879                        $0                  $1,025,879                   $153,520                        $0                      $0                      $0                     $0                   $0             $0
   185     PM Management - Killeen III NC LLC           HC OPER ACCT                      $827,047            $389,038                       $588,115                        $0                  $1,026,124                         $0                  $389,038                $389,038                $389,038               $389,038                   $0             $0
   186     PM Management - Lewisville NC LLC            VR ACCTS PAY                            $0           ($143,715)                      $358,685                   $63,217                    $358,685                   $206,932                        $0                      $0                      $0                     $0                   $0             $0
   186     PM Management - Lewisville NC LLC            VR OPER ACCT                            $0                  $0                       $691,534                        $0                    $691,534                         $0                        $0                      $0                      $0                     $0                   $0             $0
   187     PM Management - New Braunfels NC LLC         SI ACCTS PAY                            $0            ($61,645)                      $861,211                  $439,593                    $861,211                   $501,239                        $0                      $0                      $0                     $0                   $0             $0
   187     PM Management - New Braunfels NC LLC         SI OPER ACCT                    $1,170,792            $934,221                       $638,292                        $0                    $874,863                         $0                  $934,221                $934,221                $934,221               $934,221                   $0             $0
   188     PM Management - Park Valley NC LLC           PV ACCTS PAY                            $0            ($51,852)                      $796,676                    $4,689                    $796,676                    $56,541                        $0                      $0                      $0                     $0                   $0             $0
   188     PM Management - Park Valley NC LLC           PV OPER ACCT                    $1,021,536            $804,500                       $581,334                        $0                    $798,369                         $0                  $804,500                $804,500                $804,500               $804,500                   $0             $0
   190     PM Management - Portland NC LLC              CP ACCTS PAY                       ($1,265)           ($18,998)                        $3,261                        $0                      $1,996                    $18,998                        $0                      $0                      $0                     $0                   $0             $0
   190     PM Management - Portland NC LLC              CP OPER ACCT                            $0                  $0                         $4,761                        $0                      $4,761                         $0                        $0                      $0                      $0                     $0                   $0             $0
   191     PM Management - San Antonio NC LLC           LKE SD ACCTS PAY                    $5,341            ($19,425)                            $0                        $0                      $4,732                    $20,034                      $609                    $609                    $609                   $609                   $0             $0
   191     PM Management - San Antonio NC LLC           LKE SD OPER ACCT                        $0                  $0                        $99,312                        $0                     $99,312                         $0                        $0                      $0                      $0                     $0                   $0             $0
   193     Ruston SCC LLC                               Rst Ap Acct                             $0            ($14,758)                        $1,111                    $3,511                      $1,111                    $18,269                        $0                      $0                      $0                     $0                   $0             $0
   193     Ruston SCC LLC                               Rst OperAcct                          $682                  $0                       $402,043                        $0                    $402,725                         $0                        $0                      $0                      $0                     $0                   $0             $0
   194     Bradford SCC LLC                             BR ACCTS PAY                            $0            ($87,049)                          $770                        $0                        $770                    $87,049                        $0                      $0                      $0                     $0                   $0             $0
   194     Bradford SCC LLC                             BR OPER ACCT                            $0                  $0                       $343,997                        $0                    $343,997                         $0                        $0                      $0                      $0                     $0                   $0             $0
   195     Booker SCC LLC                               BK ACCTS PAY                            $0            ($18,213)                            $0                        $0                          $0                    $18,213                        $0                      $0                      $0                     $0                   $0             $0
   195     Booker SCC LLC                               BK OPER ACCT                            $0                  $0                       $234,859                        $0                    $234,859                         $0                        $0                      $0                      $0                     $0                   $0             $0
   196     Colonial SCC LLC                             CO ACCTS PAY                            $0                  $0                             $0                        $0                          $0                         $0                        $0                      $0                      $0                     $0                   $0             $0
   196     Colonial SCC LLC                             CO OPER ACCT                            $0                  $0                       $293,024                        $0                    $293,024                         $0                        $0                      $0                      $0                     $0                   $0             $0
   198     Springlake SCC LLC                           SL ACCTS PAY                            $0            ($92,704)                        $6,617                        $0                      $6,617                    $92,704                        $0                      $0                      $0                     $0                   $0             $0
   198     Springlake SCC LLC                           SL OPER ACCT                            $0                  $0                       $509,857                        $0                    $509,857                         $0                        $0                      $0                      $0                     $0                   $0             $0
   199     Normandie SCC LLC                            NM ACCTS PAY                            $0            ($13,729)                        $2,708                      $820                      $2,708                    $14,549                        $0                      $0                      $0                     $0                   $0             $0
   199     Normandie SCC LLC                            NM OPER ACCT                            $0                  $0                       $496,842                        $0                    $496,842                         $0                        $0                      $0                      $0                     $0                   $0             $0
   200     Bossier SCC LLC                              BS ACCTS PAY                            $0            ($13,081)                        $1,145                        $0                      $1,145                    $13,060                        $0                    ($21)                     $0                     $0                   $0           ($21)
   200     Bossier SCC LLC                              BS OPER ACCT                            $0                  $0                       $343,261                        $0                    $343,261                         $0                        $0                      $0                      $0                     $0                   $0             $0
   201     Shreveport SCC LLC                           SP ACCTS PAY                            $0            ($11,267)                          $138                        $0                        $138                    $11,267                        $0                      $0                      $0                     $0                   $0             $0
   201     Shreveport SCC LLC                           SP OPER ACCT                            $0                  $0                       $340,902                        $0                    $340,902                         $0                        $0                      $0                      $0                     $0                   $0             $0
   202     Redoak SCC LLC                               PB RO ACCTS PAY                         $0           ($116,417)                      $485,043                        $0                    $485,043                   $116,417                        $0                      $0                      $0                     $0                   $0             $0
   202     Redoak SCC LLC                               PB RO OPER ACCT                     $2,899              $7,171                       $833,416                        $0                    $829,144                         $0                    $7,171                  $7,171                  $7,171                 $7,171                   $0             $0
   203     Gamble Hospice Care Central, LLC             GCC ACCTS PAY                           $0               ($586)                       $41,808                        $0                     $41,808                       $586                        $0                      $0                      $0                     $0                   $0             $0
   203     Gamble Hospice Care Central, LLC             GCC OPER ACCT                           $0                  $0                        $16,027                        $0                     $16,027                         $0                        $0                      $0                      $0                     $0                   $0             $0
   204     Gamble Hospice Care Northeast, LLC           GNE ACCTS PAY                           $0                $985                        $90,021                      $829                     $90,021                     $1,095                        $0                  $1,250                      $0                     $0                   $0         $1,250
   204     Gamble Hospice Care Northeast, LLC           GNE OPER ACCT                           $0                  $0                       $131,782                        $0                    $131,782                         $0                        $0                      $0                      $0                     $0                   $0             $0
   205     Gamble Hospice Care Northwest , LLC          GHC NW ACCTS PAY                        $0                  $0                             $0                        $0                          $0                         $0                        $0                      $0                      $0                     $0                   $0             $0
   205     Gamble Hospice Care Northwest , LLC          GHC NW OPER ACCT                        $0                  $0                        $14,191                        $0                     $14,191                         $0                        $0                      $0                      $0                     $0                   $0             $0
   206     Hunters Pond SCC LLC                         HP ACCT PAY                             $0            ($66,827)                      $335,060                        $0                    $335,060                    $66,827                        $0                      $0                      $0                     $0                   $0             $0
   206     Hunters Pond SCC LLC                         HP OPER ACCT                            $0                  $0                       $465,883                        $0                    $465,883                         $0                        $0                      $0                      $0                     $0                   $0             $0
   207     Clear Brook SCC LLC                          CB ACCT PAY                             $0            ($89,816)                      $401,761                        $0                    $401,761                    $89,816                        $0                      $0                      $0                     $0                   $0             $0
   207     Clear Brook SCC LLC                          CB OPER ACCT                            $0              $3,065                       $705,482                        $0                    $702,417                         $0                    $3,065                  $3,065                  $3,065                 $3,065                   $0             $0
   208     Pecan Valley SCC LLC                         PV ACCT PAY                             $0            ($90,249)                      $367,322                        $0                    $367,322                    $90,249                        $0                      $0                      $0                     $0                   $0             $0
   208     Pecan Valley SCC LLC                         PV OPER ACCT                        $6,992                  $0                       $699,383                        $0                    $706,375                         $0                        $0                      $0                      $0                     $0                   $0             $0
   209     Westover Hills SCC LLC                       WH ACCTS PAY                            $0            ($49,432)                      $352,109                        $0                    $352,109                    $49,432                        $0                      $0                      $0                     $0                   $0             $0
   209     Westover Hills SCC LLC                       WH OPER ACCT                       $30,520                  $0                       $566,744                        $0                    $597,264                         $0                        $0                      $0                      $0                     $0                   $0             $0
   210     SCC Socorro LLC                              SC ACCTS PAY                        $7,441            ($11,657)                            $0                        $0                      $2,441                    $16,657                    $5,000                  $5,000                  $5,000                 $5,000                   $0             $0
   210     SCC Socorro LLC                              SC OPER ACCT                       $25,741                  $0                         $1,578                        $0                     $27,319                         $0                        $0                      $0                      $0                     $0                   $0             $0
   211     Gamble Hospice Care of Cenla, LLC            GHC CLA ACCTS PAY                       $0              $3,970                        $85,665                    $5,600                     $85,665                     $1,630                        $0                      $0                      $0                     $0                   $0             $0
   211     Gamble Hospice Care of Cenla, LLC            GHC CLA OPER ACCT                       $0                  $0                        $50,824                        $0                     $50,824                         $0                        $0                      $0                      $0                     $0                   $0             $0
   215     Valley Grande SCC LLC                        VG ACCTS PAY                            $0            ($46,029)                      $457,837                    $3,438                    $457,837                    $49,541                        $0                     $74                      $0                     $0                   $0            $74
   215     Valley Grande SCC LLC                        VG OPER ACCT                            $0                  $0                       $911,901                        $0                    $911,901                         $0                        $0                      $0                      $0                     $0                   $0             $0
   216     Stonegate SCC LLC                            SG ACCTS PAY                            $0            ($69,674)                      $481,570                        $0                    $481,570                    $69,674                        $0                      $0                      $0                     $0                   $0             $0
   216     Stonegate SCC LLC                            SG OPER ACCT                            $0              $7,275                       $835,004                  $198,077                    $827,729                 $1,904,116                    $7,275              $1,713,314                  $7,275                 $7,275                   $0             $0
   217     Holland Lake SCC LLC                         HL ACCTS PAY                            $0            ($32,107)                      $305,170                        $0                    $305,170                    $32,107                        $0                      $0                      $0                     $0                   $0             $0
   217     Holland Lake SCC LLC                         HL OPER ACCT                        $4,501                  $0                       $535,739                        $0                    $540,240                         $0                        $0                      $0                      $0                     $0                   $0             $0
   301     Corpus Christi SCC LLC                       CC ACCTS PAY                            $0             ($4,441)                        $8,435                        $0                      $8,435                     $4,441                        $0                      $0                      $0                     $0                   $0             $0
   302     PM Management - Corsicana NC II LLC          HOAL ACCTS PAY                          $0             ($3,815)                          $336                        $0                        $336                     $3,815                        $0                      $0                      $0                     $0                   $0             $0
   305     PM Management - Killeen I NC LLC             RW AL ACCTS PAY                         $0            $125,667                        $53,997                        $1                     $83,619                     $7,726                  ($29,622)               $133,392                      $0                     $0             ($29,622)            $0
   305     PM Management - Killeen I NC LLC             RW AL OPER                        $691,124            $413,243                       $670,694                        $0                    $948,574                         $0                  $413,243                $413,243                $413,243               $413,243                   $0             $0
   306     PM Management - Pflugerville AL LLC          Heathwld AL AP                          $0               ($181)                        $1,853                   $58,846                      $1,853                    $59,027                        $0                      $0                      $0                     $0                   $0             $0
                                                  Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                                                                                         Entered 09/06/19 16:54:37                                                        Page 14 of 16
                                                                                                                                                           Senior Care Centers, LLC
                                                                                                                                                             Bank Reconciliations
                                                                                                                                                              As of July 31, 2019


Company # Legal Entity Name                      Account Description     Beginning Stmnt Bal: GL Account Balance:    Bank Deposits Cleared (+):   Deposits in Transit (-):   Bank Checks Cleared (-):   Outstanding Checks (+):   Bank Ending Bal - Calc'd: GL Ending Bal - Calc'd: Bank Ending Bal - Stmt: GL Ending Bal - Stmt: Bank Bal Difference: GL Difference:
    306    PM Management - Pflugerville AL LLC   Healtherwld Oper Acct                    $0                   $0                           $76                       $0                         $76                         $0                       $0                      $0                      $0                    $0                    $0              $0
    307    PM Management - Portland AL LLC       PV AL ACCTS PAY                          $0             ($12,702)                      $50,541                  $61,930                     $50,541                    $74,632                       $0                      $0                      $0                    $0                    $0              $0
    307    PM Management - Portland AL LLC       PV AL OPER ACCT                          $0                   $0                       $52,727                       $0                     $52,727                         $0                       $0                      $0                      $0                    $0                    $0              $0
    308    PM Management - Round Rock AL LLC     WY SPRG AL ACCTS PAY                     $0             ($23,769)                     $214,032                       $0                    $214,032                    $23,669                       $0                   ($100)                     $0                    $0                    $0           ($100)
    308    PM Management - Round Rock AL LLC     WY SPR AL OPER ACCT                      $0                   $0                      $346,337                       $0                    $346,337                         $0                       $0                      $0                      $0                    $0                    $0              $0
    309    PM Management - San Antonio AL LLC    lKE SD AL ACCTS PAY                    ($82)            ($11,070)                      $30,438                       $0                     $30,356                    $11,070                       $0                      $0                      $0                    $0                    $0              $0
    310    Springlake ALF SCC LLC                SLA ACCTS PAY                            $0                ($688)                          $50                       $0                         $50                       $688                       $0                      $0                      $0                    $0                    $0              $0
    310    Springlake ALF SCC LLC                SLA OPER ACCT                            $0                   $0                        $8,191                       $0                      $8,191                         $0                       $0                      $0                      $0                    $0                    $0              $0
    400    Gamble Hospice Care Central, LLC      GCC ACCTS PAY                            $0                   $0                            $0                       $0                          $0                         $0                       $0                      $0                      $0                    $0                    $0              $0
    401    Gamble Hospice Care Northwest , LLC   GHC NW ACCTS PAY                         $0                   $0                            $0                       $0                          $0                         $0                       $0                      $0                      $0                    $0                    $0              $0
   Total                                                                        $25,852,061           $7,667,948                  $123,356,303              $13,197,317                $126,556,512                $33,808,342               $22,644,727            $28,278,973              $22,674,346           $22,674,346              ($29,533)      ($32,812)
 Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                                         Entered 09/06/19 16:54:37                   Page 15 of 16




                                                                                                           Monthly Operating Report
                                                                                                                       ACCRUAL BASIS-6
         CASE NAME:                       Senior Care Centers, LLC

         CASE NUMBER:                     18-33967


                                                                                                MONTH:                 July 2019

         PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                     INSIDERS
                                                  TYPE OF                AMOUNT          TOTAL PAID
                    NAME                          PAYMENT                 PAID            TO DATE
         1.   Alan Munday                 Board Member fee           -               $            60,591

         2.   Gideon Argov                Board Member fee           -                            45,235

         3.   Mike Wyse                   Board Member fee           -                            45,911

         4.   David Stewart               Board Member fee           -                            50,327

         5.   Tim Hughes         Board Member fee                    -                            45,094
         6.          TOTAL PAYMENTS TO INSIDERS                      $           -   $           247,158


                                                                     PROFESSIONALS
                                                DATE OF COURT                                                                    TOTAL
                                              ORDER AUTHORIZING           AMOUNT          AMOUNT             TOTAL PAID        INCURRED
                       NAME                        PAYMENT               APPROVED          PAID               TO DATE          & UNPAID
         1.   Omni Management Group                  01/18/19                        $                -    $      990,859    $      415,071

         2.   Greenberg Traurig                      01/18/19                                    294,958         1,787,580          620,036

         3.   Gray Robinson                          01/18/19                                         -           192,040            78,543

         4.   FTI                                    01/18/19                                    113,567          712,082           379,331

         5.   Rochelle McCullough                    01/18/19                                         -           197,697           119,651

         6.   Polsinelli                             01/18/19                                         -          1,735,265         1,149,077

         7.   CRO*                                   01/18/19                                    160,000          400,000                 -

         8.   Sitrick Group                          01/18/19                                         -            49,029            16,257

         9.   H2C                                    01/18/19                                         -            88,388                 -

         10. Lenders (Various)                       01/18/19                                    326,352         1,217,653                -

         11. BDO USA**                01/18/19                                                        -                 -           832,757
         12. TOTAL PAYMENTS TO PROFESSIONALS                                         $           894,877 $       7,370,593   $     3,610,723


         POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
         PROTECTION PAYMENTS

                                                                     SCHEDULED           AMOUNTS
                                                                      MONTHLY              PAID              TOTAL
                                                                      PAYMENTS            DURING             UNPAID
                              NAME OF CREDITOR                           DUE              MONTH           POSTPETITION
         1.   Leases (Multiple)                                      $ 6,982,733 $             3,641,183 $    61,599,838

         2.
         3.
         4.
         5.
         6.   TOTAL                                                  $     6,982,733 $          3,641,183 $     61,599,838


              * excludes retainer payments.
              ** amount to be applied to retainer upon approval.




67679531.9
 Case 18-33967-bjh11 Doc 1866 Filed 09/06/19                                      Entered 09/06/19 16:54:37                         Page 16 of 16




                                                                                                    Monthly Operating Report
                                                                                                                   ACCRUAL BASIS-7
             CASE NAME:                  Senior Care Centers, LLC


             CASE NUMBER:                18-33967

                                                                                                MONTH:                 July 2019

             QUESTIONNAIRE

                                                                                                                 YES               NO
             1.    HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                                   X
                   THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
             2.    HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                                   X
                   OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
             3.    ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                                  X
                   LOANS) DUE FROM RELATED PARTIES?
             4.    HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                  X
                   THIS REPORTING PERIOD?
             5.    HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                   X
                   DEBTOR FROM ANY PARTY?
             6.    ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                    X
             7.    ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                   X
                   PAST DUE?
             8.    ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                X
             9.    ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                      X
             10.   ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                   X
                   DELINQUENT?
             11.   HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                   X
                   REPORTING PERIOD?
             12.   ARE ANY WAGE PAYMENTS PAST DUE?                                                                                 X

             IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
             EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

             3. The Debtors have receivables and payables on account of intercompany transfers which have been made in the ordinary course
             4. Payments have been made by the Debtors in accordance with the approved Wages, Taxes, and Insurance Orders.

             INSURANCE
                                                                                                                 YES               NO
             1.    ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                                  X
                   NECESSARY INSURANCE COVERAGES IN EFFECT?
             2.    ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                         X
             3.    PLEASE ITEMIZE POLICIES BELOW.


             IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
             CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
             BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                               INSTALLMENT PAYMENTS
                     TYPE OF                                                                                    PAYMENT AMOUNT
                      POLICY                     CARRIER                     PERIOD COVERED                       & FREQUENCY
             See Final Insurance Order




67679531.9
